895 So.2d 1227 (2005)
John West DAVIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-1374.
District Court of Appeal of Florida, Third District.
March 2, 2005.
John West Davis, in proper person.
Charles J. Crist, Jr., Attorney General and Jennifer Falcone Moore, Assistant Attorney General, for appellee.
Before LEVY, C.J., and COPE J. and SCHWARTZ, Senior Judge.
PER CURIAM.
The order denying postconviction relief as to count one, the claim of defendant-appellant Davis that his counsel failed to convey a plea offer of seven years, is reversed for further proceedings. See Cottle v. State, 733 So.2d 963 (Fla.1999). The denial of postconviction relief as to the remaining issues is affirmed.